DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
This is the first action on the merits for application 17454465 filed on 11/10/2021. Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/10/2021 has been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “a second shaft configured to rotationally and removably couple to a first gear in a first planetary gear set and a second gear in a second planetary gear set; and a differential configured to directly and removably attach to a third gear in the first planetary gear set and a fourth gear in the second planetary gear set” of claim 16 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “attachment interface in the differential is configured to attach to a gear in a second planetary gear set” in line 1-2. It is unclear because from the specification ¶ [0084]-[0085] and Fig.18 describe that the first planetary gear assembly is swapped out for the second planetary gear set, so in the final assembly/product there is one planetary gearset and not two as claimed. 
Claim 16 recites “a second shaft configured to rotationally and removably couple to a first gear in a first planetary gear set and a second gear in a second planetary gear set…wherein the gear ratios of the first and second planetary gear sets are different from one another and fixed” in line 5-13. It is unclear because from the specification ¶ [0084]-[0085] and Fig.18 describe that the first planetary gear assembly is swapped out for the second planetary gear set, so in the final assembly/product there is one planetary gearset and not two as claimed. 
Claim 18 recites “the output shaft” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claims 17, 19-20 are also rejected due to their dependency upon claim 16.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pinschmidt (US 10400877).
Pinschmidt discloses:
Claim 16 (first interpretation): an electric beam axle (Fig.8 and col.6 lines 23-25), comprising: a multi-speed gear train (15, 41) configured to rotationally attach to an electric motor-generator (16), the multi-speed gear train comprising: a first shaft (motor shaft) rotationally coupled to the electric motor-generator (16); and a second shaft (e.g. interconnect shaft between 33 and 44) configured to rotationally and removably couple to a first gear (44) in a first planetary gear set (41) and a second gear (33) in a second planetary gear set (15); and a differential (40) configured to directly and removably attach to a third gear (42) in the first planetary gear set and a fourth gear (31) in the second planetary gear set; wherein the second shaft is coaxial with axle shafts (21,17) that are coupled to the differential and drive wheels (as shown in Fig.8; the wheels are coupled to 21 and 17); wherein the first shaft is axially offset from the second shaft (as shown in Fig.8 the shaft of motor 16 is axially offset from interconnect shaft that connects 33 and 44 together); and wherein the gear ratios of the first and second planetary gear sets are different from one another and fixed (e.g. 41 is simple planetary gearset and 15 is superposition gear; therefore, 41 has different ratio than 15).

Claim 16 (second interpretation): an electric beam axle (Fig.8 and col.6 lines 23-25), comprising: a multi-speed gear train (15) configured to rotationally attach to an electric motor-generator (16), the multi-speed gear train comprising: a first shaft (motor shaft) rotationally coupled to the electric motor-generator (16); and a second shaft (32) configured to rotationally and removably couple to a first gear (51) in a first planetary gear set (52) and a second gear (ring gear) in a second planetary gear set (25); and a differential (40/41) configured to directly and removably attach to a third gear (50) in the first planetary gear set and a fourth gear (33) in the second planetary gear set; wherein the second shaft is coaxial with axle shafts (21,17) that are coupled to the differential and drive wheels (as shown in Fig.8; the wheels are coupled to 21 and 17); wherein the first shaft is axially offset from the second shaft (as shown in Fig.8 the shaft of motor 16 is axially offset from shaft 32); and wherein the gear ratios of the first and second planetary gear sets are different from one another and fixed (as shown, sun gear of 52 is larger than sun gear of 25).

Claim 17 (second interpretation): the first and second planetary gear sets each only include a sun gear, a plurality of planet gears, and a ring gear.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sten (US 2013/0203543 cite from IDS) in view of Bowen (US 20030094322)
Claim 1: Sten discloses an electric drive axle system (Fig.3, 10b), comprising: 
a multi-speed gear train (30) configured to rotationally attach to an electric motor-generator (32), the multi-speed gear train comprising: 
a first shaft (18) rotationally coupled to a first planetary gear assembly (42b) axially offset from a second shaft (90) rotationally coupled to the electric motor-generator;
wherein the first planetary gear includes a gear (76) that is configured to removably and directly attach (¶0034: the carrier 76 can include a second carrier body 82; the second carrier body 82 can be coupled to a housing or differential carrier 83. Since 82 “can be coupled” to diff carrier 83, that also means that it doesn’t have to be, i.e. 76 is capable of removing and directly attached to differential as claimed) to a differential (36) arranged co-axial with an axle shaft (16,18) via an attachment interface (82).
Sten does not explicitly disclose an attachment interface that includes a plurality of attachment recesses in a case of the differential. 
Bowen teaches electric drive axle (Fig.5) having a planetary gear (70) includes a gear (84) that is configured to be removably directly attach to a differential (72) via an attachment interface (e.g. surface of 98 where the pins are attached) that includes a plurality of attachment recesses (e.g. openings on surface of 98 where the pins 82 are disposed) in a case (104A) of the differential (¶[0026]: differential casing 104A is now shown to be integrally formed with second ring section 98 of planet carrier 84).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have attachment interface that includes a plurality of attachment recesses in a case of the differential as taught by Bowen in the drive axle system of Sten for the purpose of simplifying the design by reducing parts and fastenings which in turn reduces assembly time.
Claim 2: Sten and Bowen as modified device disclose the electric drive axle system of claim 1, wherein the gear in the first planetary gear set is a carrier (Sten: 76) and the carrier includes a plurality of planet pin openings (recesses on surface of 82 where pins 84 are disposed), the electric drive axle system further comprising a plurality of planet pins (84) extending through the plurality of planet pin openings and into the plurality of attachment recesses (Bowen: surface of 98 where the pins are attached) in the case (104A) of the differential.
Claim 3: Sten and Bowen as modified device disclose the electric drive axle system of claim 1, wherein the plurality of planet pins (Sten: 84) are configured as datums to align the carrier and the case (see ¶[0034]: 84 can be fixedly coupled to the second carrier body 82; wherein the carrier body 82 is coupled with a housing 83 of the differential 36; therefore, pins 84 would serve as datumn to align the carrier with the case).
Claim 7: Sten and Bowen as modified device disclose the electric drive axle system of claim 1, wherein the electric drive axle system is configured as a beam axle (Sten: 12 describes as a front axle or rear axle assembly see ¶[0030]).
Claim 8: Sten and Bowen as modified device disclose the electric drive axle system of claim 1, further comprising a clutch assembly (150) configured to rotationally couple and decouple a gear set (88, 86b) from the first shaft (18), wherein a sun gear (50, 70) in the first planetary gear set is configured to counteract at least a portion of an axial force acting on the clutch assembly (150) when the clutch assembly is engaged (sun gear 50,70 is capable of absorbing any axial forces present).
Claim 9: Sten and Bowen as modified device disclose the electric drive axle system of claim 1, wherein the first planetary gear set includes only a sun gear (70), a plurality of planetary gears (72), a ring gear (74), and a carrier (84).
Claim 10: Sten and Bowen as modified device disclose the electric drive axle system of claim 1, wherein the first planetary gear set has a fixed gear ratio (Sten: ¶[0044]).
Claim 11: Sten and Bowen as modified device disclose the electric drive axle system of claim 1, wherein the first planetary gear set (42b) is positioned axially between the differential (36) and a clutch assembly (150).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knoblauch (US 2009/0211824) in view of Enderle (US 2014/0045635)
Claim 12: Knoblauch discloses a method for swapping gear sets in an electric drive axle system, comprising: while the electric drive axle system (30”)  is attached to a vehicle (¶[0002]), removing a section of a housing (60) from sections of the housing enclosing an electric motor-generator (40)  and a multi-speed gear train (104,78,86); and coupling a second planetary gear set (104) to the differential (110) and the output shaft (100).
Knoblauch does not disclose decoupling a first planetary gear set from a differential and an output shaft rotationally coupled to the multi-speed gear train; the second planetary gear set having a different gear ratio than the first planetary gear set.
Enderle teaches decoupling a first planetary gear set (16); and coupling a second planetary gear set, the second planetary gear set having a different gear ratio than the first planetary gear set (see ¶[0023]: the plurality of bolts 68 may be removable, and the second carrier 54, as well as other components of the planetary transmission 16, may be interchangeable, or removed and replaced with, a different carrier that may have a different gear size or gear ratio).
It would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have Enderle’s teaching of decoupling a first planetary gearset and coupling a second planetary gear set; the second planetary gearset having different gear ratio than the first planetary gearset in the electric axle unit of Knoblauch in order to create different gear ratio.  

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pinschmidt (US 10400877) in view of Bowen (US 20030094322)
Claim 19: Pinschmidt (first interpretation) does not disclose wherein the first planetary gear set includes a plurality of planet pins extending axially through a carrier and into recesses in a differential case.
Bowen teaches electric drive axle (Fig.5) having first planetary gear set (70) includes a plurality of planet pins (82) extending axially through a carrier (84) and into recesses (e.g. openings on surface of 98 where the pins 82 are disposed) in a differential case (104A).
It would have been obvious to one skilled in the art at the time the invention was filed to have Bowen’s teaching of a plurality of planet pins extending axially through a carrier and into recesses in a differential case in the transmission of  Pinschmidt for the benefit of simplifying the design by reducing parts which in turn reduces assembly time.

Allowable Subject Matter
Claims 5-6, 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 18, 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Littlefield (US20170261095) discloses a planetary gearset (Fig.1, 10) having a thrust bearing (80) coupled to a sun gear (16) and carrier (20) in the planetary gear set.
Scharr (US-20170307055-A1) discloses two planetary gearset and differential (see Fig.2)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lillian T Nguyen whose telephone number is (571)270-5404. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LILLIAN T NGUYEN/Examiner, Art Unit 3659 

/DAVID R MORRIS/Primary Examiner, Art Unit 3659